Tilson, Judge:
The two appeals listed above have been submitted for decision upon a stipulation as follows:
*693(1) That the rayon satin bedcovers and rayon table covers covered by the appeals enumerated in the above noted reappraisement numbers, are of the same character and description as those covered by the decision in United States v. Nippon Dry Goods Co., Reapp’t. Dec. 5006, affirming Reapp’t. Dec. 4704, and which were appraised on the same basis, the issue herein being the same as the issue in the above-named case, and that the record in that case may be incorporated herein.
(2) That the appraised values of the rayon table covers and rayon satin bed-covers covered by the appeals listed in above reappt. numbers, less any additions made by the importer by reason of the so-called Japanese consumption tax, represent the export values of such merchandise under the decision above stated, and that there were no higher foreign values at the time of exportation thereof.
(3) That the appeals as to all other merchandise covered by the appeals enumerated in the reappt. numbers listed above except rayon satin bedcovers and rayon table covers, are hereby abandoned.
(4) That the cases listed in the above noted reappt. numbers are hereby submitted on the foregoing stipulation.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value'of the items of merchandise described as rayon satin bedcovers and rayon table covers to be the value found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.